Jacob Markowitz, J. P.
(dissenting). I dissent from so much of the decision as affirms the direction of judgment for defendant Glantz on the malpractice cause.
On the issue of the Statute of Limitations, I do not believe the statutory period commenced running until infliction of the damage from the negligent act, which damage occurred upon entry of judgment against plaintiff (see Schwartz v. Heyden Newport Chem. Corp., 12 N Y 2d 212; 1 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 214.18). Moreover, the negligent acts of Glantz lasted throughout the litigation and therefore the statutory period did not commence running until the last such act, which occurred within the appropriate period (see Wilson v. Econom, 56 Misc 2d 272; Gnoj v. City of New York, 29 A D 2d 404). The other assigned reasons for dismissal as to defendant Glantz are likewise without merit. The action against Glantz should have been submitted to the jury.
Streit and Gold, JJ., concur in Per Curiam opinion; Markowitz, J. P., dissents in opinion.
Judgment affirmed, etc.